 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    HERBER MARTIN SILVAS-                            No. 1:18-cv-00620-SKO (HC)
      RODRIGUEZ,
12
                         Petitioner,
13                                                     ORDER SEALING ATTACHMENT 5 TO
             v.                                        RESPONDENT'S MOTION TO DISMISS
14
      CRAIG APKER, Warden,
15                                                      (Doc. 18)
                         Respondent.
16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2241. On October 4, 2018, Respondent filed a motion to seal a presentence
19
     report (“PSR”) pursuant to Local Rule 141(b). (Doc. 18.)
20
            The Court has the authority to exercise its discretion to seal documents and set appropriate
21
     limits upon access to records and files. Fed. R. Civ. P. 26(c); Local Rule 141(a); Nixon v. Warner
22

23   Commc’ns, Inc., 435 U.S. 589, 598 (1978); Hagestad v. Tragesser, 49 F.3d 1430, 1433-34 (9th Cir.

24   1995). In determining whether to seal documents, the Court should consider the interests advanced
25   by the parties in light of the public interest and the duty of the courts. Nixon, 435 U.S. at 602;
26
     Hagestad, 49 F.3d at 1434. In the Ninth Circuit, there is a strong presumption in favor of access to
27
     court records. See Foltz v. State Farm. Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)
28
                                                       1
 1   (stipulated order without more insufficient basis to seal court records). However, the right to access
 2   is not absolute and can be overridden where there are sufficiently compelling reasons. Id.
 3
              Here, Respondent seeks to file under seal a PSR that was prepared in connection with
 4
     Petitioner’s underlying criminal case. Pursuant to Local Rule 460(a), a PSR is a confidential record
 5
     of the United States District Court. Consequently, Respondent’s motion to file the report under
 6

 7   seal will be granted.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. Respondent’s request to seal attachment 5 to Respondent’s motion to dismiss and
10
                 response to 28 U.S.C. § 2241 is GRANTED; and
11
              2. Respondent is directed to submit the documents to be sealed to the Clerk of the Court
12
                 as set forth in Rule 141(e)(2)(i) of the Local Rules of the United States District Court
13
                 for the Eastern District of California.
14

15            IT IS FURTHER ORDERED that electronic access to the sealed documents shall be

16   limited to Respondent and Petitioner.
17

18
     IT IS SO ORDERED.
19

20
     Dated:     October 5, 2018                                    /s/   Sheila K. Oberto             .
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                           2
